Citation Nr: 0931229	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for 
dermatophytosis of the feet.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the cervical spine due to a November 
29, 2006 VA surgery.      

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability described as nervous disorder with 
blackouts due to a November 29, 2006 VA surgery.      


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1980 to 
August 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2007, a statement of the case was issued in December 2007, 
and a substantive appeal was received in January 2008.  

In February 2008, the Veteran submitted a statement 
indicating that he has had folliculitis since 1980.  He also 
included a medical publication concerning folliculitis.  As 
it appears that the Veteran is now claiming service 
connection for folliculitis, this matter is referred back to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming that the severity of his service-
connected dermatophytosis of the feet warrants a compensable 
evaluation.  The Veteran was afforded a VA examination in 
October 2007, which showed a single 3 mm pruritic 
maculopapule.  However, in his substantive appeal, the 
Veteran stated that the dermatophytosis now covered the 
majority of his feet.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is evidence of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  Thus, based on the Veteran's statement and 
given the nature of skin diseases in that they tend to have 
intermittent flare-ups, the Board finds that a new VA 
examination is necessary to determine the extent of the 
Veteran's service-connected dermatophytosis of the feet. 

The present appeal also involves the issues of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the cervical spine as well as nervous disorder 
with blackouts due to a November 29, 2006 VA surgery.  The 
Board observes that the Veteran has not been afforded a VA 
examination to determine whether he has any additional 
disability resulting from the November 29, 2006 VA surgery, 
and whether any additional disability is due to negligence on 
the part of the VA.  Thus, the Board finds that a VA medical 
examination with an opinion is necessary for proper appellate 
review of the claim.  See 38 C.F.R. § 3.159(4).  

The claims file includes VA treatment records from March 2004 
and from November 2006 to January 2007.  However, it appears 
that the Veteran has received continuous treatment at the VA.  
Thus, as VA medical records are constructively of record and 
must be obtained, the RO should obtain VA treatment records 
from March 2004 to November 2006 and from January 2007 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. 
App. 611 (1992).   

Lastly, with respect to the claim for a compensable rating 
for dermatophytosis of the feet, the Board notes that during 
the pendency of this appeal, on January 30, 2008, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the case of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  

The case is hereby REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

2.  The RO should obtain VA treatment 
records from March 2004 to November 2006, 
and from January 2007 to the present.

3.  The Veteran should be scheduled for a 
VA skin examination to determine the 
severity of his dermatophytosis of the 
feet.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for skin disorders.  

4.  The Veteran should be afforded 
appropriate VA examination(s) for the 
purpose of determining whether the 
Veteran has any additional cervical spine 
disability and/or "nervous" disability 
with blackouts that is/are etiologically 
related to the November 29, 2006 VA 
surgery.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  After 
examining the Veteran and reviewing the 
claims file, the appropriate examiner(s) 
should offer an opinion as to the 
following:

a)  Is there is a 50 percent probability 
or greater that the Veteran incurred 
additional cervical spine disability 
and/or "nervous" disability with 
blackouts as a result of the November 29, 
2006 VA surgery?  If so, please describe 
the degree of additional disability.

b) If any such additional disability did 
result from the November 29, 2006 
surgery, was the proximate cause of any 
such disability or aggravation the result 
of either (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA facility care or medical 
treatment or (ii) an event not reasonably 
foreseeable.  A complete rationale for 
the opinion expressed should be provided.

5.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


